FRANK D. UPCHURCH, Jr., Judge.
This is an appeal from an order withholding an adjudication of guilt and placing appellant on probation for five years.
Appellant questions the court’s imposition of condition 12 of the probation order which provided:
You will consent to search, without a warrant of your person, automobile, or premises upon request of any law enforcement officer or probation officer and/or submit to chemical or specimen analysis for evidence of drugs.
The provision is valid insofar as it permits appellant’s probation supervisors to make these searches, but is not valid insofar as it grants blanket permission for warrantless searches to any law enforcement officer. Grubbs v. State, 373 So.2d 905 (Fla. 1979); Smith v. State, 383 So.2d 991 (Fla. 5th DCA 1980); Wood v. State, 378 So.2d 110 (Fla. 5th DCA 1980).
Condition 12 of the probation order is modified to apply only to probation supervisors and as modified, the order is AFFIRMED.
ORFINGER and COBB, JJ., concur.